DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/22 has been entered.
Response to Amendment
2.	Applicant’s amendments and accompanying remarks filed 8/22/22 have been fully considered and entered. Claims 2, 3, 5, 12 and 13 have been amended. Claims 1 and 11 are canceled. Applicant’s amendments are found sufficient to overcome the 112 2nd paragraph rejections as set forth in the Final Action dated 6/21/22. As such, these rejections are hereby withdrawn. Applicant’s amendments are also found sufficient to overcome the obviousness type rejections made over the combination of Loftus et al., US 2006/0254855 in view of WO 2016/189239 (see attached google translation). As such, these rejections are hereby withdrawn. Specifically, the cited combination of prior art does not teach the claimed staple fibers. However, upon further consideration the following new ground of rejection is set forth herein below. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-10 is/are rejected under 35 U.S.C. 103 as being obvious over Loftus et al., US 2006/0254855 in view of Chen et al., WO 2015/196438 and further in view of WO 2016/189239 (see attached google translation)
The published patent application to Loftus et al., teach a fibrous web having a plurality of densified portions on or both surfaces to improve air-flow resistance (title, abstract and figure 2). Said web is melt-blown made from thermoplastic materials such as polyester (sections0027- 0028). The densified pattern shown in figure 2 would produce the claimed varied volumetric density along the surface. Loftus et al., teach using a heat roller or stamp (heat and/or pressure) to produce the densified areas/pattern (abstract, section 0032). The use of such apparatuses can be used to shape and/or old the non-woven into various 3D shapes. The Examiner is of the position that since the densified surface is not continuous and can be accomplished without heat, the limitation of “no significant melting” is met. Furthermore, even in the heat that some heat is used with pressure to densify the surface of the non-woven, Applicants have not defined what is meant by “no significant melting”. In other words, low heat can be used to densify the surface of the heat without completely melting or destroying the structure of the fiber. With regard to the claimed air flow resistance, Loftus et al., teach a range of 500-3500 Rayls is preferred (section 0035). With regard to the additional layers, Loftus et al., teach that the densified web be joined to other patterned webs, blankets, and/or metallic foils. The Examiner is of the position that depending on the desired insulating/acoustic performance/airflow resistance a person of ordinary skill in the art would recognize that the densified layer can be positioned in a multitude of ways between a variety of different layers. Loftus et al., teach that the non-woven web exhibits improved air flow resistance (abstract). With regard to the claimed diameters of the melt-blown fibers, Loftus et al., does not specifically teach this parameter. However, it is commonly known that melt-blown fibers have a specific diameter range that overlaps the claimed range of 10 micrometers.  https://link.springer.com/chapter/10.1007/978-94-011-4421-6_58#:~:text=Melt%2Dblown%20microfibers%20generally%20have,high%20as%2015%E2%80%9320%20%CE%BCm.  Loftus et al., teach that non-woven is suitable in the formation of insulating type products (abstract and sections 0001-0011). 
Loftus et al., does not teach a mixture of polyester melt-blown fiber and staple fibers. 
The published WO document issued to Chen et al., teach forming a non-woven fabric from a mixture of polyester melt-blown and staple fibers. Chen et al., teach that the melt-blown fibers have a diameter of less than 10 microns (page 4, 30). Chen et al., exemplifies diameters of 1, 2 and 5 microns (page 5 1-5). With regard to the claimed staple fibers, Chen et al., teach using staple fibers having diameters of least 2 times the diameter of the diameters of the melt-blown fibers (page 5, 15). The Examiner is of the position that if melt-blown fibers of 5 microns or less are used, the limitation of providing staple fibers having diameters of less than 10 microns would be encompassed by the teachings of Chen et al. Chen et al., teach that the inclusion of staple fibers with melt-blown fibers are found to advantageously decrease thermal shrink (page 6, 1-5). 
Therefore, motivated by the desire to decrease thermal shrink of the non-woven fabric, it would have been obvious to a person of ordinary skill in the art to formulate the non-woven of Loftus et al., with a mixture of melt-blown and staple fibers as taught by Chen et al. 
Loftus et al., does teach using thermoplastic polyester and forming a melt-blown non-woven. 
Loftus et al., does not teach the claimed thermoplastic semi-crystalline polyester. 
The published WO document ‘239 teach forming fibers and non-woven fabrics from semi-crystalline polyester (see google translated document). The published WO document teach the claimed polyester polymers, specifically PET (see google translated document). The published WO document discloses that the semi-crystalline polyester exhibits good thermal properties, excellent impact resistance and low coloring making the composition suitable to form a variety of articles (see google translated document). 
Therefore, motivated by the desire to produce an acoustic or thermal insulating web and/or laminate with good thermal properties and/or impact resistance, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the densified non-woven article of modified Loftus et al., with the semi-crystalline polyester composition disclosed in the published WO ‘239 document. 
With regard to the claimed dimensionally stable and shrinkage limitations, the Examiner is of the position that since the combination of cited prior art teach the claimed chemical and structural limitations, the non-woven of modified Loftus et al., would exhibit the claimed dimensional stability and shrinkage limitations.  
The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789